

Exhibit 10.5


EQUITRANS, L.P.
TRANSPORTATION SERVICE AGREEMENT
APPLICABLE TO FIRM TRANSPORTATION
SERVICE UNDER RATE SCHEDULE FTS
Contract No. EQTR19837-1296
Dated January 8, 2016


This Agreement is entered into by and between Equitrans, L.P. (“Equitrans”) and
EQT Energy, LLC (“Customer”).


1.    Agreement (CHECK ONE)
_x__     This is a new Agreement.
___
This Agreement supersedes, terminates, and cancels Contract No. _____, dated
_____________. The superseded contract is no longer in effect.

2.    Service under this Agreement is provided pursuant to Subpart B or Subpart
G of Part 284, Title 18, of the Code of Federal Regulations. Service under this
Agreement is in all respects subject to and governed by the applicable Rate
Schedule and the General Terms and Conditions of the Equitrans FERC Gas Tariff
(“Tariff”) as they may be modified from time to time, and such are incorporated
by reference. In the event that language of this Agreement or any Exhibit
conflicts with Equitrans’ Tariff, the language of the Tariff will control.
3.    Equitrans shall have the unilateral right to file with the Commission or
other appropriate regulatory authority, in accordance with Section 4 of the
Natural Gas Act, changes in Equitrans’ Tariff, including both the level and
design of rates, charges, Retainage Factors and services, and the General Terms
and Conditions.
4.    Customer’s Maximum Daily Quantity (“MDQ”) of natural gas transported under
this Agreement shall be the MDQ stated in Exhibit A to this Agreement. If
service under this Agreement is associated with a firm storage agreement,
Customer’s Base MDQ and Winter MDQ are stated in Alternative Exhibit A.
5.    The effective date, term and associated notice and renewal provisions of
this Agreement are stated in Exhibit A to this Agreement.
6.
The Receipt and Delivery Points are stated in Exhibit A to this Agreement.

7.    Customer shall pay Equitrans the maximum applicable rate (including all
other applicable charges and Retainage Factors authorized pursuant to Rate
Schedule FTS and the Tariff) for services rendered under this Agreement, unless
Customer and Equitrans execute Optional Exhibit B (Discounted Rate Agreement) or
Optional Exhibit C (Negotiated Rate Agreement).
8.     Exhibits are incorporated by reference into this Agreement upon their
execution. Customer and Equitrans may amend any attached Exhibit by mutual
agreement, which amendments shall be reflected in a revised Exhibit, and shall
be incorporated by reference as part of this Agreement.


        

--------------------------------------------------------------------------------






    


IN WITNESS WHEREOF, Customer and Equitrans have executed this Agreement by their
duly authorized officers, effective as of the date indicated above.








CUSTOMER: 

 
EQUITRANS, L.P.:
By /s/ Paul Kress 1/8/2016
 
By /s/ David Gray 1/8/2016


Title Vice President
 


Title Senior Vice President





        

--------------------------------------------------------------------------------










EXHIBIT A
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY LLC,
pursuant to Rate Schedule FTS
Contract No. CW2268342-1296 Dated 01/08/2016

This Exhibit A is dated 12/1/2018 .
Any previously executed Exhibit A under this Agreement is terminated and is no
longer in effect.


1. Notices and Correspondence shall be sent to:


Equitrans, L.P.

2200 Energy Drive
Canonsburg, PA 15317
Attn: Gas Transportation Dept.
Phone: (412) 395-3230

E-mail Address: TransportationServices@equitransmidstream.com






EQT ENERGY LLC

Address:
625 LIBERTY AVENUE SUITE 1700
PITTSBURGH, PA 15222-3111

Representative: Ray Franks
Phone: (412) 553-5749
Facsimile: (412) 395-2675
E-mail Address: [***]
DUNS: 03-585-8708
Federal Tax I.D. No.: 02-0750473
Other contact information if applicable:





2. Service Under this Agreement is provided on:
 
X
 
Mainline System (includes the Sunrise Transmission System and the Ohio
 
 
 
Valley Connector)
 
 
 
 
 
 
Allegheny Valley Connector
 
 
 
 



3. Maximum Daily Quantity (MDQ):
 
Base MDQ (Dth)
 
Winter MDQ (Dth)
 
Effective Date
 
650000
 
650000
 
12/1/2018
 
 
 
 
 
 
 
 
 
 
 
 





4. Primary Receipt and Delivery Point(s)
Primary Receipt Point(s)**
 
Base
 
Winter
Effective
(Meter No. and/or Meter Name)
 
MDQ Allocation
 
MDQ Allocation
Date
24605 – Mobley
 
310,000 Dth
 
310,000 Dth
12/1/2018
M5259543 – McIntosh
 
200,000 Dth
 
200,000 Dth
12/1/2018
M5237075 – Taurus
 
70,000 Dth
 
70,000 Dth
12/1/2018
17172 – Hopewell Ridge
 
30,000 Dth
 
30,000 Dth
12/1/2018
24490 – Pluto
 
40,000 Dth
 
40,000 Dth
12/1/2018
 
 
 
 
 
 
24605 – Mobley
 
310,000 Dth
 
310,000 Dth
1/1/2019
510080 – Applegate
 
200,000 Dth
 
200,000 Dth
1/1/2019
TBD – East Side
 
100,000 Dth
 
100,000 Dth
1/1/2019
24490 – Pluto
 
40,000 Dth
 
40,000 Dth
1/1/2019
M5237075 – Taurus
 
0 Dth
 
0 Dth
1/1/2019
17172 – Hopewell Ridge
 
0 Dth
 
0 Dth
1/1/2019
M5259543 – McIntosh
 
0 Dth
 
0 Dth
1/1/2019
 
 
 
 
 
 

** Receipt point MDQs do not include quantities required for retainage.




Primary Delivery Point(s)
 
Base
 
Winter
Effective
(Meter No. and/or Meter Name)
 
MDQ Allocation
 
MDQ Allocation
Date
60062 – REX Clarington
 
500,000 Dth
 
500,000 Dth
12/1/2018
70007D – Rover Traveler
 
150,000 Dth
 
150,000 Dth
12/1/2018
 
 
 
 
 
 
 
 
 
 
 
 



5. Effective Date and Term: This Exhibit A is effective 12/1/2018 and continues
in full force and effect through 9/30/2036.* For agreements twelve (12) months
or longer, Customer and/or Equitrans may terminate the agreement at the end of
the primary term by providing at least six (6) months prior written notice of
such intent to terminate.

At the expiration of the primary term, this Exhibit A has the following renewal
term
(choose one):
__X_ no renewal term
____ through _______________ *
____ for a period of _______________ *
____ year to year* (subject to termination on ____months prior written notice)
____ month to month (subject to termination by either party upon ___ days
written notice prior to contract expiration)
____ other (described in section 6 below)

* In accordance with Section 6.28 of the General Terms and Conditions, a right
of first refusal may apply; any contractual right of first refusal will be set
forth in Section 6 of this Exhibit A.


6. Other Special Provisions:
Any capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Precedent Agreement dated July 23, 2014 between the
parties.


Customer shall have the right of first refusal with respect to the MDQ at the
expiration of the Primary Term, for a renewal term of no less than five years,
in accordance with Equitrans’ FERC Gas Tariff.


This Agreement incorporates the Credit Agreement dated July 23, 2014 entered
into by and between Equitrans and Customer and any amendments or restatements
thereto.


Should Equitrans elect in the future to expand the Ohio Valley Connector or a
lateral directly connected to the Ohio Valley Connector on a forward haul basis,
Customer shall have a right to participate in that project (“OVC Expansion
Project”). Equitrans shall notify Customer prior to holding an Open Season for
an OVC Expansion Project. Notwithstanding the foregoing, Customer’s right under
this section shall not apply to Equitrans’ separate project to modify, expand,
and extend certain of its transmission facilities in order to provide additional
firm transportation service from Clarington, Ohio to Lebanon, Ohio and such
other locations as Equitrans may determine, which is a separate project and not
an OVC Expansion Project, and for which an Open Season has already been held.
Equitrans and Customer agree that nothing in this section prohibits Customer
from requesting firm capacity on similar proposed projects.


IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit A by their
duly authorized officers, effective as of the date indicated above.




CUSTOMER:
 
EQUITRANS, L.P.:
 
By /s/ Donald M. Jenkins 11/30/2018
 
By /s/ Paul Kress 11/30/2018
 
Title President
 
 
Title Vice President
 
 
 
 
 
 



OPTIONAL EXHIBIT C
to the
TRANSPORTATION SERVICE AGREEMENT
between EQUITRANS, L.P.
and
EQT ENERGY LLC,
pursuant to Rate Schedule FTS
Contract No. CW2270464-1296 Dated 01/08/2016

This Exhibit C is dated 4/1/2019.
Any previously executed Exhibit C under this Agreement is terminated and is no
longer in effect.


Negotiated Rate Agreement
1. In accordance with Section 6.30 of the General Terms and Conditions of
Equitrans’ Tariff, Equitrans and Customer agree that the following negotiated
rate provisions will apply under the Agreement:


Negotiated Rates Effective 4/1/2019 – 9/30/2036:


Rates Effective from Mobley Receipt Point (Meter# 24505) to REX Clarington
Delivery Point (60062) or Rover Traveler Delivery Point (Meter# 70007D)


Monthly Reservation Rate    $8.0409 per MDQ
Commodity Rate        $0.00 per Dth
Authorized Overrun Rate    $0.2644 per Dth


Rates Effective from Applegate Receipt Point (Meter# 5100080) to REX Clarington
Delivery Point (60062) or Rover Traveler Delivery Point (70007D)


Monthly Reservation Rate    $11.2586 per MDQ
Commodity Rate        $0.00 per Dth
Authorized Overrun Rate    $0.3701 per Dth


Rates Effective from East Side Receipt Point (Meter# TBD) and Pluto Receipt
Point
(Meter# 24490) to REX Clarington Delivery Point (60062) or Rover Traveler
Delivery
Point (Meter# 70007D)


Monthly Reservation Rate    $14.4730 per MDQ
Commodity Rate        $0.00 per Dth
Authorized Overrun Rate    $0.4758 per Dth


Customer’s base negotiated rates, as set forth above, shall be adjusted for any
cost overruns as follows:
The negotiated rate will be subject to an annual adjustment (upwards or
downwards), to take effect on each anniversary of 10/1/2016, calculated as
follows:


OMSGA x (1+D) = ARR, where
OMSGA = The current portion of the Monthly Reservation Rate that accounts for
O&M and SG&A
D = the percentage change in the Producer Price Index – Support activities for
Oil and Gas Operations (“PPI-Oil and Gas”), as published by the US Department of
Labor Bureau of Labor Statistics (“BLS”), from June 1 of the year that is two
(2) years immediately prior to the year for which the adjustment is to be
effective (the “Adjustment Year”) to June 1 of the year immediately preceding
the Adjustment Year, based upon the most recent publication of the PPI-Oil and
Gas prior to the end of the year immediately preceding the Adjustment Year for
each such date. Any such adjustment (upward or downward) shall be capped at two
percent (2%).
ARR = the updated OMSGA to be used in annual adjustments




In addition to the fixed Monthly Reservation Rate, Customer shall pay (1) the
applicable FERC ACA surcharge, and (2) the fuel usage, lost and unaccounted for
gas percentage retainage factor to recover actual fuel usage, lost and
unaccounted for gas based on the following calculation.  Equitrans will
initially retain 0.42% of Customer’s nominated receipts volumes to recover fuel,
lost and unaccounted for gas.  Equitrans will track the actual experienced fuel
and lost and unaccounted for gas experienced to provide transportation service
on the Mainline System.  Equitrans will account for the under or over recovered
fuel and lost and unaccounted for gas associated with this Agreement in FERC
Account 186.  Beginning with the Effective Date, Equitrans shall adjust the
Retainage Factor from time to time, but at least on an annual basis, to more
accurately reflect actual experienced fuel and lost and unaccounted for gas;
however, in no event will the Retainage Factor be less than zero.  Equitrans
shall file with the Commission for approval to adjust the Retainage Factor to
reflect changes in the actual experienced fuel and unaccounted for gas on the
Mainline System.  The resulting Retainage Factor shall be effective until the
effective date of Equitrans’ next succeeding filing to update the Retainage
Factor for this Agreement.


The Retainage Factor will be considered a negotiated Rate, subject to FERC’s
negotiated rate policies, and will only apply to nominations on Equitrans’
System not involving storage injections and withdrawals or on-system
non-interstate pipeline delivery points (each, a “City-Gate Point”). Any storage
injection and withdrawal or City-Gate Point nominations will be subject to the
posted Tariff Retainage Factors and other applicable surcharges (such as the
Pipeline Safety Cost rate). In addition, Customer shall not be entitled to
reservation charge credits in the event of a service outage affecting the
transportation service to be provided under this Agreement.


Customer shall have most favored nation status with respect to this Agreement.
If at any time during the first five years following the Effective Date
Equitrans is or become party to any discounted or negotiated rate precedent
agreement or service agreement with any third party for firm transportation
service with respect to the Ohio Valley Connector from the Receipt Point of
Mobley to the Delivery Point of either REX Clarington or Rover Traveler for an
MDQ that is less than or equal to Customer’s MDQ under this Agreement for
service from the receipt point of Mobley to the Delivery Point of either REX
Clarington or Rover Traveler, and pursuant to such third party precedent
agreement for service between the specified points (or service agreement)
Equitrans is obligated to provide such third party firm service at rates that
are lower than the rates for firm service under this Agreement for service from
such Receipt Point to such Delivery Point, then within five (5) business days of
executing such third party discounted or negotiated rate precedent agreement or
service agreement, Equitrans will notify Customer of such lower rate (such
notice, an “MFN Notice”.) Within thirty (30) business days of receipt of an MFN
Notice from Equitrans, Customer shall notify Equitrans whether Customer wishes
to amend this Agreement to provide for such lower rate for firm transportation
service hereunder, only with respect to service between the Receipt Point of
Mobley to the Delivery Point of either REX Clarington or Rover Traveler.


Except as expressly stated herein, Equitrans’ applicable maximum rates and
charges set forth in the Statement of Rates of its Tariff continue to apply.


2. Customer acknowledges that it is electing Negotiated Rates as an alternative
to the rates and charges set forth in the Statement of Rates of Equitrans’
Tariff applicable to Rate Schedule FTS, as revised from time to time.


3. This Exhibit C is effective 4/1/2019 and continues in effect through
9/30/2036.


4. In the event any provision of this Exhibit C is held to be invalid, illegal
or unenforceable by any court, regulatory agency, or tribunal of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions, terms or conditions shall not in any way be affected or impaired
thereby, and the term, condition, or provision which is held illegal or invalid
shall be deemed modified to conform to such rule of law, but only for the period
of time such order, rule, regulation, or law is in effect.


5. Other Special Provisions:

None.









      


IN WITNESS WHEREOF, Customer and Equitrans have executed this Exhibit C by their
duly authorized officers, effective as of the date indicated above.




CUSTOMER:
 
EQUITRANS, L.P.:
 
By /s/ Donald M. Jenkins 3/20/2019
 
By /s/ Cliff Baker 3/26/2019
 
Title President
 
 
Title SVP Commercial Dev. & Ops
 
 
 
 
 
 







        